People v Kennedy (2018 NY Slip Op 06427)





People v Kennedy


2018 NY Slip Op 06427


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (959/10) KA 09-01166.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTROY L. KENNEDY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.